 Case 1:15-cr-00252-PKC-RML Document 1289 Filed 11/18/19 Page 1 of 2 PageID #: 22483

                                                                                        Hughes Hubbard & Reed LLP
Hughes                                                                                           One Battery Park Plaza

Hubbard                                                                                 New York, New York 10004-1482
                                                                                               Office:+1 (212) 837-6000

&e Reed                                                                                          Fax: +1 (212) 422-4726
                                                                                                    hugheshubbard.com

                                                                                                         Marc A. Weinstein
                                                                                                                    Partner
                                                                                            Direct Dial: +1 (212) 837-6460
                                                                                            Direct Fax: +1 (212) 299-6460
                                                                                     marc. weinstein@hugheshubbard.com




                                                       November 18, 2019



    The Honorable Pamela K. Chen
    U.S. District Judge
    U.S. District Court for the Eastern District of New York
    225 Cadman Plaza East
    Brooklyn, New York 11201

                Re:         United States v. Juan .Angel Napout (I: 15-cr-00252)

    Dear Judge Chen:

            On behalf of defendants Juan Angel Napout and Jose Maria Marin we respectfully
    request that the Court modify the December 19, 2018 restitution payment schedule to defer the
    next payment date from November 20, 2019 to May 20, 2020. The government consents to this
    request.

            As set forth below, the Court imposed joint and several restitution obligations on Mr.
    Napout and Mr. Marin, but staggered the payment schedule to: (i) allow for other co-conspirators
    to be sentenced and to begin making payments towards that restitution amount, and (ii) permit
    the government time to seek restoration of forfeited funds for restitution purposes. Both Mr.
    Napout and Mr. Marin made initial restitution payments as required. It is our understanding that
    the government is in the midst of efforts to seek restoration of funds for restitution.

                                The Current Restitution Payment Schedule

          The Court imposed the following financial penalties as part of sentencing Mr. Napout and
    Mr. Marin:

                      •   Fines: $1 million (Napout); $1.2 million (Marin);
                      •   Forfeiture: $3,374,025.88 (Napout); $3,335,593 (Marin);
                      •   $356,368.12 in restitution for which Mr. Napout is solely responsible;
                      •   $137,532.60 in restitution for which Mr. Marin is solely responsible;
                      •   $24,001.45 in restitution for which Mr. Napout and Mr. Marin are jointly
                          responsible; and



   95527231_1
Case 1:15-cr-00252-PKC-RML Document 1289 Filed 11/18/19 Page 2 of 2 PageID #: 22484
   Honorable Pamela K. Chen                                                                            2
   November 18, 2019

                 •     $2,116,781.54 in restitution joint and several with all convicted co-
                       conspirators (the "Joint and Several Restitution Amount").

          On December 19, 2018, the Court issued an order setting the following payment
   schedule:

                 •     February 14, 2019: payment of the fine, forfeiture, and $368,368.85 in
                       restitution ( comprising the amount for which Mr. Napout is solely responsible
                       and 50% of the amount for which he is responsible jointly with Mr. Marin);
                 •     May 20, 2019: payment of $250,000 each in restitution;
                 •     November 20, 2019: payment of $250,000 each in restitution;
                 •     May 20, 2020: payment of $250,000 each in restitution; and
                 •     November 20, 2020: payment of 50% each of the remaining restitution
                       balance.

                       Defendants' Timely Payments of All Financial Penalties

          Mr. Napout and Mr. Marin timely made the February 14, 2019 payments, thus fully
  satisfying their fine and forfeiture obligations, as well as the restitution for which each was solely
  responsible. In addition, Mr. Napout and Mr. Marin timely made the May 20, 2019 $250,000
  payments towards the Joint and Several Restitution Amount. As a result of the payments by Mr.
  Napout and Mr. Marin, as of May 20, 2019, the Joint and Several Restitution Amount was
  reduced to $1,616,781.54.

                     The Court Should Modify The Restitution Payment Schedule

          The government has informed us that it is in the process of seeking restoration of
  forfeited funds for purposes of restitution. In addition, we understand that additional defendants
  may be sentenced in the coming months.

          In light of these developments, Mr. Napout and Mr. Marin request that the Court modify
  the existing restitution payment schedule by postponing the next restitution payment, currently
  scheduled for November 20, 2019, to May 20, 2020. As noted at the outset, the government
  consents to this request. In addition, the government has informed defense counsel that it has
  contacted the entities to whom the restitution payments are to be made, and those entities consent
  to the request as well.




                                              ~ir:d,
                                                 Marc A. Weinstein




  95527231_1
